ORDER

PER CURIAM.
Joseph Hughes was fined by the municipal division of the Circuit Court of St. Louis City for allowing a prostitute to use a hotel room under his control, Revised Code of the City of St. Louis, Section 15.34.100 (1994), after a prostitute was arrested on the premises. His application for trial de novo in the Circuit Court was dismissed when his attorney did not appear on the date set for trial. On appeal, Hughes contends that double jeopardy bars his conviction. Hughes also contends the trial court abused its discretion by dismissing his application for a trial de novo when Hughes’s attorney did not appear on the date set for trial.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurispudential purpose will served by an extended written opinion. Judgment is affirmed in accordance with Rule 84.16(b).